DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant’s arguments, see pages 9-10, filed 13 June 22, with respect to 103 rejections have been fully considered and are persuasive.  The 103 rejections of claims 1-5, 8-12, and 15-20 has been withdrawn. 

Allowable Subject Matter
Claims 1-5, 8-12, and 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance:

Claims 1, 10, 17 each require at least a doorbell device for generating an event for a visitor at a doorbell camera system, comprising: a transceiver configured to transceive a wireless signal through an antenna; and a processor functionally connected to the transceiver and configured to: receive first input data related to the visitor including at least one of video or audio of the visitor; transmit the first input data to a user terminal and receive second input data related to a user's feedback on the first input data from the user terminal; learn the first input data based on at least one first learning algorithm to generate first output data related to the event, and learn the second input data based on at least one second learning algorithm to generate second output data related to the event; and determine a danger level for the visitor based on at least one of the first output data or the second output data, and generate the event based on the danger level, wherein the second output data comprises facial expression information of the user, and wherein the facial expression information of the user is generated as JSON data obtained2AMENDMENT UNDER 37 C.F.R. § I 1 1Attorney Docket No.: Q260875Appln. No.: 17/155,189 by data-converting a human facial expression into numbers and alphabets.
The prior arts on record teach the following: a doorbell device for generating an event for a visitor at a doorbell camera system, comprising: a transceiver configured to transceive a wireless signal through an antenna; and a processor functionally connected to the transceiver and configured to: receive first input data related to the visitor including at least one of video or audio of the visitor; transmit the first input data to a user terminal and receive second input data related to a user's feedback on the first input data from the user terminal; learn the first input data based on at least one first learning algorithm to generate first output data related to the event, and learn the second input data based on at least one second learning algorithm to generate second output data related to the event; and determine a danger level for the visitor based on at least one of the first output data or the second output data, and generate the event based on the danger level
However, none of the prior arts disclose wherein the second output data comprises facial expression information of the user, and wherein the facial expression information of the user is generated as JSON data obtained2AMENDMENT UNDER 37 C.F.R. § I 1 1Attorney Docket No.: Q260875Appln. No.: 17/155,189 by data-converting a human facial expression into numbers and alphabets in combination with the other features as stated in claims 1, 10, 17. None alone teaches, and none in combination fairly suggests as obvious, an invention having all of the limitations of the allowed claims.

Dependent claims are allowable for the same reasons as stated above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED T WALKER whose telephone number is (571)272-1839.  The examiner can normally be reached on M-F: 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jared Walker/Primary Examiner, Art Unit 2426